Citation Nr: 1211501	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  08-13 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a skin condition, to include as due to an undiagnosed illness and exposure to hazardous materials.




REPRESENTATION

Veteran represented by:	The American Legion





ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to April 1996.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision issued by the RO.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court redefined the concept of what issues are encompassed in a service connection "claim" filed by a claimant.  In Clemons, the Court held that the scope of a claim must be understood from the viewpoint of a lay claimant who may not be required to understand sophisticated legal or medical distinctions, and that "the claimant's intent in filing a claim is paramount to construing its breadth."

The Court also cited the holding in Ingram v. Nicholson, 21 Vet. App. 232, 254 (2007), which held that VA must apply a "sympathetic reading" to a lay person's pleadings with attention focused upon the symptoms the claimant is attempting to service-connect.

The Board notes that the issue of service connection for a skin disability has been rephrased to reflect all theories of entitlement.  See Robinson v. Peake, 21 Vet. App. 545, 550-51 (2008) (finding that separate theories in support of a claim for a particular disability are to be adjudicated under one claim).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issue of service connection for a skin condition is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The Veteran is not shown to have performed active service that involved combat with the enemy.

2.  The Veteran is shown as likely as not to have a diagnosis of PTSD that is due to stressor events during active service.



CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by PTSD is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

To the extent that the action taken below is favorable to the Veteran, further discussion of VCAA is not required.


II.  Service Connection for PTSD

Generally, in order to establish service connection for a particular disorder, the evidence of record must demonstrate that a disease or injury resulting in a current disability was incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Cohen v. Brown, 10 Vet. App. 128, 138 (1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).

Effective on July 13, 2010, VA amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  

Specifically, the final rule amended 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

(f)(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

In this case, the Veteran's stressors, in part, consist of multiple combat operations in Panama, Iraq, and Saudi Arabia as a military police officer.  He was involved in escort, security, rapid responses, and building clearing.  (See November 2004 VA treatment record).  He reported seeing dead and dismembered bodies and was exposed to hostile fire.  He further stated that he engaged in a bayonet fight with an Iraqi soldier.  (See also July 2005 Stressor Information).

The Veteran's personnel records do not show that the Veteran received any combat awards or decorations such as Combat Infantryman's Badge, Purple Heart Medal, Bronze Star with "V" device or any other award or device denoting his participation in combat.  However, he received an Expeditionary Medal for Panama.  His DD Form 214 reflects that the Veteran served as a military policeman.

The Joint Services Records Research Center (JSRRC) noted that the Veteran's unit was deployed to Panama in 1989 and deployed to Saudi Arabia in 1990.  JSRRC reported that the 108th MP Co was designated as an Air Assault Military Police Company for the XVIII Airborne Corps.  It was the only Air Assault Company in the 503rd Military Police Battalion (503rd MP Bn).  The company participated in every major overseas deployment with the XVIII Airborne Corps, to include Operation Just Cause and Operation Promote Liberty in Panama and Operation Desert Shield and Desert Storm in Saudi Arabia.  

Specifically, on December 20, 1989, the Battalion, along with its attached units, deployed to the Republic of Panama for Operation Just Cause and performed over 140 combat missions with no friendly causalities.  

The JSRRC stated that the history documents showed that in December 1989 US Army forces participated in Operation Just Cause, the invasion of Panama.  Ground forces, consisting of combat elements of the XVIII Airborne Corps executed a night assault into Panama.  "Ground forces, consisting of combat elements of the XVIII Airborne Corps executed a night assault into Panama.  A combination of airborne, helicopter, and ground assaults on multiple objectives quickly brought a close to this hostile action."

On August 27, 1990, the Battalion deployed to Saudi Arabia for Operation Desert Shield and Desert Storm, participating in combat operations to remove Iraqi forces from Kuwait.  The After Action Report (AAR) documented that, during the Ground Offensive Operations, the 503th MP Bn and its attached units operated the Corps Enemy Prisoner of War (EPW) Cage and conducted EPW evacuation operations.

The post-service treatment records reflect that the Veteran had a positive PTSD screen.  (See April 2005 VA treatment record).  A July 2004 treatment recorded noted that the Veteran discontinued Lithium because he felt that he was not bipolar, but was having marital problems.  Other treatment records diagnosed the Veteran with PTSD, obsessive compulsive disorder, and depression.  (See July 2004 and April 2005 VA treatment records).  The VA treatment records from the Vet Center diagnosed the Veteran with PTSD pursuant to the DSM-IV criteria and related it to his military experiences.

The Veteran also submitted a copy of a picture reportedly showing him standing on a destroyed Iraqi tank that contained the remains of dead Iraqi military personnel.

A May 2008 written "buddy" statement from Dr. R. M., a retired Lieutenant Colonel, who served with the Veteran, attested to the fact that he led him in several combat and non-combat deployments, to include the invasion of Panama in 1989 and Operation Desert Shield/Desert Storm in 1990-91.  He reported being with the Veteran under intense weapons fire in Panama in December 1989.  He noted that they received constant sniper fire the first day and sporadic fire for several days thereafter.  He also reported serving with the Veteran in Saudi Arabia in support of Operation Desert Shield/Storm.  He mentioned that the Veteran was present when a soldier was killed in a traffic accident and during a situation where the Veteran and his team were involved in a SCUD attack.  He also recalled when the Veteran comforted an injured Iraqi soldier (who was ran over by a vehicle) until help arrived.  He stated that the Veteran was exposed to dead bodies on the "Highway of Death."

Based on the evidence of record, the Board finds that the Veteran's claimed stressors are consistent with the places, types, and circumstances of the Veteran's active service, as detailed in his service personnel records.  

Further, the VA treatment records are found to be adequate for the purpose of confirming that the claimed stressors are sufficient to support a diagnosis of PTSD.  The Board finds the Veteran's history of events credible, which is further supported by G. C.'s observation that the Veteran was credible and a reliable historian.

Accordingly, the Board finds that the Veteran as likely as not suffers from PTSD that is causally linked to his experiences during active service.  

In resolving all reasonable doubt in the Veteran's favor, service connection for PTSD is warranted.   38 U.S.C.A. § 5107(b).



ORDER

Service connection for PTSD is granted.



REMAND

The Veteran claims that he suffers a skin condition as a result of service.  The Veteran served, in part, in the Persian Gulf.

The service treatment records show that the Veteran was treated for poison oak and insect bite.

The post-service treatment records reflect that the Veteran complained of having a persistent nodular skin rash.  He also stated that he had "a migratory rash" on the buttocks, legs, and arms.  (See April 2005 VA treatment record).  A June 2004 Registry of Persian Gulf Exposure and Current Health Problems noted that the onset of the skin rash was July 1991.

The April 2007 rating decision denied, in part, service connection for a skin condition because there was no evidence to confirm the existence of the claimed condition.

The VA regulations provide that compensation will be paid to a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability if that disability (a) became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011, and (b) by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317 (2011).

For VA purposes, a qualifying chronic disability presently means a chronic disability resulting from any of the following (or any combination of the following): (A) An undiagnosed illness; or (B) The following medically unexplained chronic multi-symptom illnesses that are defined by a cluster of signs or symptoms (chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome).

The term medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.

Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  "Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  Id.

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to: (1) Fatigue, (2) Unexplained rashes or other dermatological signs or symptoms, (3) Headache, (4) Muscle pain, (5) Joint pain, (6) Neurological signs and symptoms, (7) Neuropsychological signs or symptoms, (8) Signs or symptoms involving the upper or lower respiratory system, (9) Sleep disturbances, (10) Gastrointestinal signs or symptoms, (11) Cardiovascular signs or symptoms, (12) Abnormal weight loss, and (13) Menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under this section if there is affirmative evidence that an undiagnosed illness was not incurred during active service in the Southwest Asia theater of operations during the Persian Gulf War, if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness, or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

VA has a duty to provide a medical examination and opinion when the evidence reflects an in-service event, a current disability and an indication that the current disability may be associated with his service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran met the threshold for a VA examination in light of his in service complaints and his post-service report of rash.  Lay statements may also be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

In ascertaining the competency and probative value of lay evidence, recent decisions of the United States Court of Appeals for Veterans Claims (Court) have underscored the importance of determining whether a layperson is competent to identify the medical condition in question.  

In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  

That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

The Board finds in this case that the Veteran is competent to describe having a skin rash during and after his service.  Hence, he should be afforded a VA examination to determine the current nature and likely etiology of the claimed skin condition.  

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran in order to obtain copies of any outstanding records referable to treatment received by the Veteran by VA or other health care provider for the claimed skin disorder.  All records and/or responses received should be associated with the claims folder.  If any VA or private records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

2.  Then the RO should schedule the Veteran for a VA examination(s) in order to determine the nature and likely etiology of the claimed skin disorder.  

The claims folder and a copy of this remand must be reviewed by the examiner(s).  The examiner(s) must acknowledge receipt and review of the claims folder, any recent medical records obtained, and a copy of this remand.  

After examining the Veteran and reviewing the entire record, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater) that a currently demonstrated skin disability had its clinical onset during service or otherwise is due to the exposure to hazardous materials or other event or incident of his active service.    

In all conclusions, the examiner(s) must identify and explain the medical basis or bases, with identification of the evidence of record.  

A complete rationale must be provided for all opinions rendered.  If the examiner(s) cannot provide the requested opinions without resorting to speculation, this should be expressly indicated and the examiner(s) should provide a supporting rationale as to why an opinion cannot be made without resorting to speculation, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.  

3.  After completing all indicated development, the RO should readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


